Citation Nr: 0935456	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  08-07 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a psychiatric disorder 
to include posttraumatic stress disorder (PTSD) and dysthymic 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.J. Bakke-Shaw, Counsel



INTRODUCTION

The veteran served on active duty from August 1969 to March 
1971.  His report of discharge reflects that he was awarded 
the Combat Infantryman Badge, Vietnam Service Medal, Vietnam 
Campaign Medal and the Bronze Star Medal.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in February 2007 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas in which service connection for PTSD was 
denied.

The issues have been recharacterized to more accurately 
reflect the medical evidence and are as reflected on the 
first page of this decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

VA examination conducted in January 2007 reflects that the 
Veteran did not then meet the criteria for PTSD.  The 
examiner diagnosed dysthymic disorder, late onset, but 
observed that the Veteran appeared to meet the stressor 
criterion for PTSD.  

In a February 2008 lay statement, the Veteran's wife attested 
to her observations of the Veteran's sleeping problems and a 
short temper for the 32 years of their marriage.  She stated 
they had been separated at least four times, and he had had 
at least seven different jobs, during their marriage-due to 
his short temper as well as other reasons.  She described the 
Veteran as jerking and jumping out of bed, and attempting to 
run out of the room when startled by a loud noise, such as 
the alarm clock or phone, or the sound of a helicopter or 
airplane flying low.  He does not socialize in groups and 
would rather not go to family gatherings.  He drinks daily, 
although he denies it, and after a few beers he gets quiet 
and isolates himself from his family.  He installed security 
lights all around the house, and deadbolts and rod iron on 
all the doors and windows even though they have lived in the 
same place for 30 years and never had any problems in the 
neighborhood to warrant such measures.  She said he has never 
discussed what he witnessed or experienced in Vietnam, nor 
has he sought treatment or help because he did not realize 
his symptoms were related to his combat experiences.  

The record reflects the Veteran and his wife married in 1973, 
approximately two years after his discharge from active 
service.  The Board accepts this statement as evidence of the 
continuity of symptomatology such as may be manifestations of 
PTSD or possibly another form of psychiatric disorder, 
including dysthymic disorder, from 1973 to the present time.

The Veteran requested additional examination in February 
2008.  The RO did schedule the Veteran for additional 
examination, but he failed to report in April 2008.  In 
November and December 2008, the Veteran and his 
representative stated that the Veteran had not received 
notice of the April 2008 VA examination and that he was 
willing to report for another examination should it be 
scheduled.

Given the circumstances of the Veteran's active service, the 
statement of his wife as to his symptomatology, and the 
diagnosis of dysthymic disorder, the Board finds that 
additional VA examination is required.  See McClendon v. 
Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for examination 
by the appropriate medical professional 
to determine the nature, extent, and 
etiology of any psychiatric pathology.  
All indicated tests and studies should be 
performed. The claims folder, including 
all newly obtained evidence and a copy of 
this remand, must be sent to the examiner 
for review in conjunction with the 
examination. 

The examiner is to provide the following 
opinion:

Is it at least as likely as not that any 
psychiatric pathology diagnosed had its 
onset during active service or is in any 
way the result of active service, 
including as a result of the stressors 
that the Veteran has identified?  

If PTSD is diagnosed, the examiner must 
indicate clearly upon which stressors 
such diagnosis is based.

All opinions expressed must be supported 
by complete rationale.  

2.  After undertaking any other 
development deemed essential, 
readjudicate the veteran's claim for 
service connection for a psychiatric 
condition, to include PTSD and dysthymic 
disorder, with application of all 
appropriate laws and regulations, and 
consideration of any additional 
information obtained as a result of this 
remand. If the decision remains adverse 
to the veteran, furnish him with an SSOC 
and afford a reasonable period of time 
within which to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate. The veteran need take no 
action until he is so informed. The veteran has the right to 
submit additional evidence and argument on the matter the 
Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 
(1999). The veteran is advised that failure to appear for VA 
examinations could result in the denial of his claims. 38 
C.F.R. § 3.655. See Connolly v. Derwinski, 1 Vet. App. 566, 
569 (1991). The Board intimates no opinion as to the ultimate 
outcome of this case.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




